DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “a first web portion…forms a respective cut-off arc with a second web portion…” and “a virtual tip of the arc lies outside the casing ring.” It is unclear how the first web portion forms an arc with the second web portion. Does this require contact between the first and second web portions? Does the second web portion cut off the arc? Is the arc defined by the shape of the first web portion, the second web portion, or both? It appears applicant is attempting to claim the web shape of fig 1b, which shows each of the first and second web portions defined by separate arcs. However the claim only defines a single arc, making it unclear how the second web portion defines this single arc. It is further unclear in the context of the claim how “a virtual tip” is defined. It appears the claim is attempting to define the shape of a cut-off arc by defining some end point of the arc which does not actually exist on the carrier body. This makes it difficult to determine the scope of the claims and the desired shape, as the claimed arc exists outside of the claimed structure and could potentially have any arbitrary shape beyond the claimed web portion. For the purposes of this examination, examiner has provided an annotated figure of the prior art to depict the application of the prior art which appears to be consistent with applicant’s intended limitations. 
Claim 6 is rejected as indefinite due to its dependency upon rejected claim 4.
Regarding claim 5, the claim recites “a first web portion…forms an arc with a second web portion…” and is indefinite for reasons substantially similar to those described in the rejection of claim 4 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parini (US 6129077, previously cited) in view of Baratta (US 2008/0210212, previously cited).
Regarding claim 1, Parini teaches a carrier body for use in a grinding tool, the carrier body comprising an inner hub ring (16) surrounding a central bore (4 including axis Z) for connecting the grinding tool to a rotary drive (col 3, lines 15-19), and an outer casing ring (8) for receiving a grinding element (elements 2, 5), wherein the inner hub ring and the outer casing ring are connected together by a plurality of webs (formed by elements 15) spaced apart from each other, the webs each having an opening (fig 4, see unlabeled spaces between web portions 15). Parini is silent as to whether the openings are empty without any material therein (described as gaps in claim 16, but it is unclear if material of element 3 is within these gaps). Baratta teaches a carrier body for a grinding tool including webs (fig 119; in element 1544) having an empty opening (1548) without any material therein (fig 119; [0554]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to leave the openings of Parini empty without any material therein in order to reduce the weight of the body as taught by Baratta ([0554]). 
Regarding claim 2, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches each of the webs has at least two web portions spaced from each other by the opening (see annotated fig 4 below).
Regarding claim 3, Parini, as modified, teaches all the limitations of claim 2 as described above. Parini further teaches the web portions are configured to have at least one of an arcuate configuration (see arcs at ends of web portions); a mirror-image symmetrical configuration relative to a plane oriented parallel to an axis or rotation of the carrier body (symmetrical about a plane bisecting the opening between web portions; see annotated radial axis in fig 4 below). 
Regarding claim 4, Parini, as modified, teaches all the limitations of claim 2 as described above. Parini further teaches a first web portion of a first one of the webs forms a respective cut-off arc with a second web portion of an adjacent second one of the webs, wherein a virtual tip of the arc lies outside the casing ring (see annotated fig below, showing extensions of cut-off arcs joining at a virtual tip outside casing ring).
Regarding claim 5, Parini, as modified, teaches all the limitations of claim 2 as described above. Parini further teaches a first web portion of a first one of the webs forms an arc with a second web portion of an adjacent second one of the webs, wherein a tip of the arc touches the casing ring (each web portion forms an arc with a tip touching the casing ring; see annotated figure below). 
Regarding claim 6, Parini as modified, teaches all the limitations of claim 4 as described above. Parini further teaches the arc has an ogival configuration (see annotated fig 4 showing pointed tip configuration).
Regarding claim 7, Parini as modified, teaches all the limitations of claim 1 as described above. Parini further teaches the webs widen towards the outer casing ring and towards the inner hub ring in a plane of the carrier body (shown at ends of elements 15).
Regarding claim 8, Parini as modified, teaches all the limitations of claim 1 as described above. Parini further teaches at least one of two outer lateral surfaces of the carrier body has a cover (3), the two outer lateral surfaces being oriented substantially normal to an axis of rotation of the carrier body (one of the outer lateral surfaces shown in fig 4 with cutaway cover 3; other lateral surface is the opposite side face of the disc). 
Regarding claim 9, Parini, as modified, teaches all the limitations of claim 8 as described above. Parini further teaches the cover is connected by way of fixing element to at least one of the webs, the inner hub ring and the outer casing ring (connected by screws 18 to the webs, inner hub ring and outer casing ring; col 4, lines 45-49). 
Regarding claim 10, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches the carrier body has a central plane (fig 5, imaginary plane central to the body) oriented substantially normal to an axis of rotation of the carrier body so as to subdivide the carrier body into two mutually distinguishable halves (imaginary central vertical plane divides the disc into left and right halves in fig 5).
Regarding claim 11, Parini, as modified, teaches all the elements of claim 10 as described above. Parini does not teach a membrane arranged in the central plane. Baratta teaches a carrier body for a grinding tool including two mutually distinguishable halves (214, 216; shown in exploded view in fig 10) with a membrane (228) arranged in a central plane subdividing the two halves (fig 10; [0253-0254]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a membrane arranged in the central plane of Parini in order to provide additional structural support to the tool as taught by Baratta ([0254]). 
Regarding claim 12, Parini, as modified, teaches all the limitations of claim 10 as described above. Parini further teaches the halves of the carrier body are configured to have a mirror-image symmetrical configuration relative to the central plane (vertical symmetry as shown in fig 5).
Regarding claim 13, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches the carrier body is configured to have a substantially rotationally symmetrical configuration (as shown in fig 4) and is made of metal (col 4, lines 56-59).
Regarding claim 14, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches a grinding member (2) connected to the casing ring, the grinding member being a grinding ring (fig 4).

    PNG
    media_image1.png
    824
    774
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. Applicant argues that the 112b rejection have been alleviated by the current amendment. While some of the previous rejections have been withdrawn, there are remaining issues under 112b which are detailed in the rejection above. 
Applicant argues that Parini does not teach empty openings without any material therein, pointing to openings 11 filled with material 3 in Parini. However, Parini does not describe any material in the openings between web portions 15. While Parini describes these openings as gaps (claim 16), it is not explicitly disclosed in Parini whether or not these gaps are filled with any material. However, this limitation is rendered obvious by Baratta as detailed in the rejection above, as gaps within carrier bodies advantageously reduce the weight of the body as taught by Baratta ([0554]). Therefore the claims are rendered obvious by the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar carrier bodies with web configurations are cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCEL T DION/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723